Citation Nr: 1436182	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-18 092	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at Citrus Memorial Health System from December 8, 2010 to December 11, 2010.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from November 1966 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida (North Florida/South Georgia Veterans Health System).  

The Veteran originally sought payment of or the reimbursement for the cost of unauthorized medical expenses incurred at Citrus Memorial Health System for the period December 6, 2010 to December 11, 2010.  In a May 2011 statement of the case (SOC) the Veteran was notified that:

A VA Physician performed a second medical review of the medical documentation for this episode of care and it was determined to pay December 6, 2010 and December 7, 2010.  The VA physician determined that December 8, 2010 was the date the veteran was stable enough to safely transfer to the VA to continue inpatient care.  

In light of the above, the issue presented for appeal concerns only the period of treatment/expenses from December 8, 2010 to December 11, 2011, as is noted on the title page.  


FINDING OF FACT

On August 5, 2014, the Board received an electronic record from the Social Security Administration reporting that the Veteran had died in June 2014.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office/medical center from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


